DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 7th, 2020; November 25th, 2020; and February 18th, 2022; are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




s 1-3 and 6-15, and 18, 20-29, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larry (US20180339410A1)(hereinafter “Larry”)
With respect to claim 1, Larry discloses:
A method for operating a mobility platform in a construction site based on an indication of one or more tasks to be performed at one or more task locations in the construction site  (Larry Fig. 1, “robotic platform 100... service area 140B”; Larry ¶21 “robotic platform 100 configured to perform a wide variety of tasks”; Larry ¶25 “The robotic platform 100 may provide a service planning facility 120, such as including the ability to generate and store service plans 128 for one or more task areas.”)
 and a design file representing in at least two dimensions the construction site, (Larry ¶25 “A service plan 128 may utilize a mapping facility 122, such as with capabilities to generate and utilize digital 2D maps 124 and 3D maps 126 for navigating through and providing planning services for service areas 140A-B.”) 
wherein the design file comprises one or more landmarks in the construction site, (Larry ¶25 “Digital maps may provide for 2D-based service area layouts and features, such as dimensions of the area, surface characteristics, objects permanently present in the area, objects transient through the space, entrance and exit locations for servicing the area, and the like”)
wherein the mobility platform includes at least one tool mounting location, the method comprising, with at least one processor: (Larry ¶23 “each service module 102A-D may have a unique identifier, and when the service module 102A-D is mated with the main body 214 the 
generating a path for the mobility platform based on the locations of one or more of the landmarks and the one or more task locations by iteratively adjusting the path to increase a projected position accuracy of the mobility platform based on projected errors in position estimation from continuous displacement and/or sensing position relative to one or more landmarks along the path; (Larry ¶27 “Navigation through service areas 140A-B may utilize a combination of digital map usage (e.g., localization determined based on navigation through the mapped area) and real-time sensors (e.g., sensors 104 monitoring the robotic platform's surrounding environment). In addition, a plurality of RF locator nodes 150A-C may be used to navigate and localize, as described herein, where the robotic platform 100 senses the location of the RF locator nodes 150A-C, such as in relation to their locations stored on the 2D digital map 124.”; Larry ¶25 “A service plan 128 may utilize a mapping facility 122, such as with capabilities to generate and utilize digital 2D maps 124 and 3D maps 126 for navigating through and providing planning services for service areas 140A-B.”)
and providing task commands to a controller disposed on the mobility platform based on the generated path and one or more tasks. (Larry ¶99 “In embodiments, the robotic platform 100 comprising a removable service module 102A-D may engage a propulsion mechanism to position the robotic platform 100 at a predetermined location for operating the removable service module 102A-D to service a generally planar surface proximate the robot in accordance with a service plan 128”).


with the controller, based on executing the task commands, generating control signals to move the mobility platform along the generated path and perform the one or more tasks. (Larry ¶25 “A service plan 128 may utilize a mapping facility 122, such as with capabilities to generate and utilize digital 2D maps 124 and 3D maps 126 for navigating through and providing planning services for service areas 140A-B.”)

With respect to claim 3, Larry discloses:
wherein the one or more landmarks are control points or control lines. (Larry ¶27 “In addition, a plurality of RF locator nodes 150A-C may be used to navigate and localize, as described herein, where the robotic platform 100 senses the location of the RF locator nodes 150A-C, such as in relation to their locations stored on the 2D digital map 124.”)

With respect to claim 6, Larry discloses:
 further comprising outputting the path on a graphical user interface. (Larry ¶34 “the user computing device 130 may provide for a user interface for communicating with, and monitoring the progress and performance of, the robotic platform 100.”; Larry ¶46 “The user interface 402 may include all elements for a user to conduct task planning and to operate the equipment including, for example, visual interface screen, element selection mechanism, on/off control, emergency stop and pause buttons, etc.”; Larry ¶74 “The need for switching tools may be indicated on an alert screen 2200, 2300, which may provide the user with the options to cancel 

With respect to claim 7, Larry discloses:
wherein: generating the path comprises ending the iteratively adjusting based on a trigger condition; and the trigger condition comprises receiving input from a human user at the graphical user interface accepting the path. (Larry ¶34 “the user computing device 130 may provide for a user interface for communicating with, and monitoring the progress and performance of, the robotic platform 100.”; Larry ¶46 “The user interface 402 may include all elements for a user to conduct task planning and to operate the equipment including, for example, visual interface screen, element selection mechanism, on/off control, emergency stop and pause buttons, etc.”; Larry ¶74 “The need for switching tools may be indicated on an alert screen 2200, 2300, which may provide the user with the options to cancel cleaning, direct the robotic platform 100 to proceed to a service module exchange facility 114, and the like.”)

With respect to claim 8, Larry discloses:
further comprising: re-generating the path based on the locations of the one or more landmarks and the one or more task locations based on a trigger condition: and the trigger condition comprises receiving input from a human user at the graphical user interface rejecting the path. (Larry ¶34 “the user computing device 130 may provide for a user interface for communicating with, and monitoring the progress and performance of, the robotic platform 100.”; Larry ¶46 “The user interface 402 may include all elements for a user to conduct task 

With respect to claim 9, Larry discloses:
further comprising, with the controller, controlling the mobility platform to move along the path based on the path and the task commands. (Larry ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

With respect to claim 10, Larry discloses:
further comprising sensing the one or more landmarks with at least one sensor selected from the group of a stereo camera, mono camera, and LiDAR unit when the mobility platform is 

With respect to claim 11, Larry discloses:
further comprising correcting the movement of the mobility platform based on information received from the at least one sensor. (Larry ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

With respect to claim 12, Larry discloses:
wherein correcting the movement of the mobility platform comprises using the information provided by the at least one sensor in feedback control. (Larry ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

With respect to claim 13, Larry discloses:
wherein the at least one sensor comprises a stereo camera, mono camera, inertial measurement unit, optical flow sensor, and LiDAR unit. (Larry ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-

With respect to claim 14, Larry discloses:
 further comprising integrating information from the stereo camera, inertial measurement unit, and optical flow sensor to compute a first position of the mobility platform in the construction site. (Larry ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

With respect to claim 15, Larry discloses:
further comprising; continuously detecting the one or more landmarks with the LiDAR unit to compute a second position of the mobility platform in the construction site; (Larry ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF 
and comparing the first position to the second position to compute a position accuracy value. (Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

With respect to claim 18, Larry discloses:
wherein the platform comprises a plurality of sensors having an operational range within which the sensors are capable of detecting landmarks, (Larry ¶24 “Processing 106 functionality interfaces with sensors 104, such as utilized for navigating (e.g., through imaging, laser ranging, sonar, external RF locating nodes lS0A-C), sensing of surface characteristics (e.g., image recognition, surface reflectivity measurements, contact sensors), sensing internal operational parameters (e.g., reservoir levels, fluid cleanliness quality, performance characteristics), and the like.”; Larry ¶27 “the robotic platform 100 senses the location of the RF locator nodes 150A-C, such as in relation to their locations stored on the 2D digital map 124.”)
the method comprising: 

identifying one or more tasks to be performed at one or more task locations in the construction site; (Larry ¶25 “The robotic platform 100 may provide a service planning facility 120, such as including the ability to generate and store service plans 128 for one or more task areas. A service plan 128 may utilize a mapping facility 122, such as with capabilities to generate and utilize digital 2D maps 124 and 3D maps 126 for navigating through and providing planning services for service areas 140A-B.”)
and generating a path for the mobility platform based on the locations of one or more of the landmarks and the one or more task locations by iteratively adjusting the path to increase a projected position accuracy of the mobility platform based on projected errors in position estimation from continuous displacement and/or sensing position relative to one or more landmarks along the path. (Larry ¶27 “Navigation through service areas 140A-B may utilize a combination of digital map usage (e.g., localization determined based on navigation through the mapped area) and real-time sensors (e.g., sensors 104 monitoring the robotic platform's surrounding environment). In addition, a plurality of RF locator nodes 150A-C may be used to navigate and localize”)

With respect to claim 20, Larry discloses:


With respect to claim 21, Larry discloses:
wherein: generating the path comprises ending the iteratively adjusting based on a trigger condition; and the trigger condition comprises receiving input from a human user at the graphical user interface accepting the path. (Larry ¶34 “the user computing device 130 may provide for a user interface for communicating with, and monitoring the progress and performance of, the robotic platform 100.”; Larry ¶46 “The user interface 402 may include all elements for a user to conduct task planning and to operate the equipment including, for example, visual interface screen, element selection mechanism, on/off control, emergency stop and pause buttons, etc.”; Larry ¶74 “The need for switching tools may be indicated on an alert screen 2200, 2300, which may provide the user with the options to cancel cleaning, direct the robotic platform 100 to proceed to a service module exchange facility 114, and the like.”)


further comprising: re-generating the path based on the locations of the one or more landmarks and the one or more task locations based on a trigger condition; and the trigger condition comprises receiving input from a human user at the graphical user interface rejecting the path. (Larry ¶34 “the user computing device 130 may provide for a user interface for communicating with, and monitoring the progress and performance of, the robotic platform 100.”; Larry ¶46 “The user interface 402 may include all elements for a user to conduct task planning and to operate the equipment including, for example, visual interface screen, element selection mechanism, on/off control, emergency stop and pause buttons, etc.”; Larry ¶74 “The need for switching tools may be indicated on an alert screen 2200, 2300, which may provide the user with the options to cancel cleaning, direct the robotic platform 100 to proceed to a service module exchange facility 114, and the like.”)

With respect to claim 23, Larry discloses:
wherein the one or more landmarks are control points or control lines. (Larry ¶27 “In addition, a plurality of RF locator nodes 150A-C may be used to navigate and localize, as described herein, where the robotic platform 100 senses the location of the RF locator nodes 150A-C, such as in relation to their locations stored on the 2D digital map 124.”)

With respect to claim 24, Larry discloses:
identifying locations of the one or more landmarks in the construction site; (Larry ¶25 “Digital maps may provide for 2D-based service area layouts and features, such as dimensions 
moving the mobility platform along a navigational path based at least partly on the locations of the one or more landmarks; (Larry ¶27 “Navigation through service areas 140A-B may utilize a combination of digital map usage (e.g., localization determined based on navigation through the mapped area)”)
sensing the one or more landmarks with at least one selected from the group of a stereo camera, mono camera, and LiDAR unit when the mobility platform is moved along the path; (Larry ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”)
and correcting the movement of the mobility platform based on information provided by the at least one selected from the group of a drive system encoder, stereo camera, mono camera, inertial measurement unit, optical flow sensor, and LiDAR unit. (Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like”)

With respect to claim 25, Larry discloses:
wherein the one or more landmarks are sensed with each of a stereo camera, mono camera, and LiDAR unit. (Larry ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

With respect to claim 26, Larry discloses:
wherein correcting the movement of the mobility platform includes using the information provided by the at least one sensor in feedback control. (Larry ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements 

With respect to claim 27, Larry discloses:
further comprising integrating information from the drive system encoder, stereo camera, inertial measurement unit, and optical flow sensor to compute a first position of the mobility platform in the construction site. (Larry ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”)

With respect to claim 28, Larry discloses:
 	further comprising detecting the one or more landmarks with the stereo camera, mono camera, or LiDAR unit to compute a second position of the mobility platform in the construction site. (Larry ¶29 “plurality of navigation or localization systems available to the robotic platform, 

With respect to claim 29, Larry discloses:
further comprising comparing the first position to the second position to compute a position accuracy value. (Larry ¶29 “plurality of navigation or localization systems available to the robotic platform, such as the RF network node system lS0A-C, stereoscopic imaging sensors (e.g., 2D LIDAR, stereo camera), 3D LIDAR, dead reckoning, and the like. The robotic platform 100 may optimally combine information from any one or combination of the sensor 104 and RF network node lS0A-C facilities.”; Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”; Larry ¶68 “In such instances, the robotic platform 100 may employ a statistical process, such as 

With respect to claim 32, Larry discloses:
wherein the one or more landmarks are control points or control lines. (Larry ¶27 “In addition, a plurality of RF locator nodes 150A-C may be used to navigate and localize, as described herein, where the robotic platform 100 senses the location of the RF locator nodes 150A-C, such as in relation to their locations stored on the 2D digital map 124.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Larry in view of Wayne (US20110153338A1)(hereinafter “Wayne”).
	With respect to claim 4, 
	Larry discloses: iteratively adjusting the path (Larry ¶97 “providing for robot platform navigation through dead reckoning when RF locator node signals are temporarily unavailable ( e.g., dead spot).”
	Larry fails to disclose: adjusting the path to increase an amount of the path disposed within a threshold distance of the one or more landmarks.
	However, Wayne, from the same field of endeavor, discloses: adjusting the path to increase an amount of the path disposed within a threshold distance of the one or more landmarks. (Wayne ¶6 “A simultaneous localization and mapping process is executed until a distance to the first landmark reaches a predefined threshold.”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of using a threshold distance to landmark during path adjustment, as taught by Wayne, in the system of Larry “in order to maximize efficiency of area coverage tasks and minimize accuracy penalties of visual landmark
localization.” (Wayne ¶47).

	With respect to claim 5,
	Larry in view of Wayne discloses:
	wherein the threshold distance is based on the detectability of the one or more landmarks by at least one sensor selected from the group of a stereo camera, mono camera, 
wherein the threshold distance is set where the one or more landmarks are detectable by the at least one sensor. (Wayne ¶6 “A simultaneous localization and mapping process is executed until a distance to the first landmark reaches a predefined threshold.”)

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Larry in view of Wayne, further in view of Tanaka (US20190235088A1)(hereinafter “Tanaka”).
With respect to claim 16,
Larry discloses: moving the mobility platform based on a position accuracy value (Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”; (Larry ¶97 “providing for robot platform navigation through dead reckoning when RF locator node signals are temporarily unavailable ( e.g., dead spot).”)
Larry fails to disclose:
falling below a threshold based on a landmark distance

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of falling below a threshold based on a distance to a landmark, as taught by Wayne, in the system of Larry, in order to ensure that a vehicle has covered an area during traversal. (Wayne ¶156 “an area is considered covered if a percentage of grid elements in the area have a coverage value greater than a given threshold value.”)
Larry in view of Wayne fails to disclose:
when the position accuracy value falls below a predetermined threshold
However, Tanaka, from the same field of endeavor, discloses:
when the position accuracy value falls below a predetermined threshold (Tanaka ¶69 “At 404, a position accuracy threshold specified for an operating environment of the GNSS enabled device 102 may be acquired. The position accuracy threshold may correspond to the expected navigation performance in the operating environment. The receiver circuitry 104 may be configured to acquire a position accuracy threshold specified for an operating environment of the GNSS enabled device 102.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement using a position accuracy value as the predetermined threshold, as taught by Tanaka, in the system of Larry in view of Wayne, in order to improve 

With respect to claim 17, Larry in view of Wayne, further in view of Tanaka, discloses:
further comprising changing one or more parameters based on the position accuracy value for integrating information from the drive system encoder, stereo camera, mono camera, inertial measurement unit, and optical flow sensor to increase the position accuracy value above the predetermined threshold. (Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like… For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. ”; Tanaka ¶69 “At 404, a position accuracy threshold specified for an operating environment of the GNSS enabled device 102 may be acquired. The position accuracy threshold may correspond to the expected navigation performance in the operating environment. The receiver circuitry 104 may be configured to acquire a position accuracy threshold specified for an operating environment of the GNSS enabled device 102.”)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Larry in view of Wayne, further in view of Cohen (US20200159227A1)(hereinafter “Cohen”).
With respect to claim 19,
Larry discloses: iteratively adjusting the path (Larry ¶97 “providing for robot platform navigation through dead reckoning when RF locator node signals are temporarily unavailable ( e.g., dead spot).”
	Larry fails to disclose: adjusting the path to increase an amount of the path disposed within a threshold distance of the one or more landmarks.
	However, Wayne, from the same field of endeavor, discloses: adjusting the path to increase an amount of the path disposed within a threshold distance of the one or more landmarks. (Wayne ¶6 “A simultaneous localization and mapping process is executed until a distance to the first landmark reaches a predefined threshold.”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of using a threshold distance to landmark during path adjustment, as taught by Wayne, in the system of Larry “in order to maximize efficiency of area coverage tasks and minimize accuracy penalties of visual landmark
localization.” (Wayne ¶47).
Larry in view of Wayne fails to disclose:
wherein the threshold distance is based on the operational range of the sensors. 
	However, Cohen, from the same field of endeavor, discloses:

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the threshold distance being based on the operational range of the sensors, as taught by Cohen, in the system of Larry in view of Wayne, in order to create a m map that can be used for navigation while avoiding obstacles. (Cohen ¶6 “The map can then be used for planning a path which leads to the destination while avoiding obstacles.”)

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Larry in view of Wayne, further in view of Tanaka.
Larry discloses: moving the mobility platform based on a position accuracy value (Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like.”; (Larry ¶97 “providing for robot platform 
Larry fails to disclose:
falling below a threshold based on a landmark distance
However, Wayne, from the same field of endeavor, discloses: falling below a threshold based on a landmark distance (Wayne ¶6 “A simultaneous localization and mapping process is executed until a distance to the first landmark reaches a predefined threshold.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of falling below a threshold based on a distance to a landmark, as taught by Wayne, in the system of Larry, in order to ensure that a vehicle has covered an area during traversal. (Wayne ¶156 “an area is considered covered if a percentage of grid elements in the area have a coverage value greater than a given threshold value.”)
Larry in view of Wayne fails to disclose:
when the position accuracy value falls below a predetermined threshold
However, Tanaka, from the same field of endeavor, discloses:
when the position accuracy value falls below a predetermined threshold (Tanaka ¶69 “At 404, a position accuracy threshold specified for an operating environment of the GNSS enabled device 102 may be acquired. The position accuracy threshold may correspond to the expected navigation performance in the operating environment. The receiver circuitry 104 may be configured to acquire a position accuracy threshold specified for an operating environment of the GNSS enabled device 102.”)


	With respect to claim 31, Larry in view of Wayne, further in view of Tanaka, discloses:
further comprising changing one or more parameters based on the position accuracy value for integrating information from the drive system encoder, stereo camera, mono camera, inertial measurement unit, and optical flow sensor to increase the position accuracy value above the predetermined threshold. (Larry ¶30 “The robotic platform 100 may navigate through the service area through a combination of sensor-based position estimation and positional predication based on the physical movements of the robotic platform 100… the robotic platform 100 may utilize this process in navigating through sensor-augmented dead reckoning or other localization mechanism such as stereoscopic imaging sensors, 3D LIDAR, and the like… For instance, positional encoders from the propulsion mechanisms may provide odometry data for positional measurements, and based on kinematic algorithms and the plan for movement (e.g., per the service plan and 2D digital map), may be used to predict where the robotic platform 100 will be in time. This prediction may then be compared with a combination of sensor-based position measurements, such as from the LIDAR, camera, IMU, and the like. ”; Tanaka ¶69 “At 404, a position accuracy threshold specified for an operating environment of the GNSS enabled device 102 may be acquired. The position accuracy threshold may 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667